Citation Nr: 0031655	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-15 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1960 to June 
1962 and from August 1962 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.   


REMAND

A VA audiological evaluation was conducted in January 1999.  
At that time the examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 25, 30, 60, 
and 65 decibels, respectively, with a pure tone average of 45 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 25, 60, 70, and 
80 decibels, with a pure tone average of 59 decibels.  Speech 
discrimination percentages were 88 percent in the right ear 
and 84 percent in the left ear.  The examiner interpreted the 
results as showing a mild to moderately low frequency 
conductive hearing loss and mild to moderately severe high 
frequency sensorineural hearing loss in the right ear.  
According to the examiner, the appellant's left ear sustained 
a moderately severe to severe high frequency sensorineural 
hearing loss. 

In a January 1999 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss.  At that time, the RO assigned a zero 
percent disabling rating under Diagnostic Code 6100.  In 
March 1999, the appellant filed a Notice of Disagreement 
(NOD).  At that time, he contended that the zero percent 
disabling rating was not high enough for the amount of 
disability that his bilateral hearing loss caused him.  A 
Statement of the Case (SOC) was issued in April 1999.  

In the appellant's Substantive Appeal (VA Form 9), dated in 
June 1999, the appellant stated that due to his recent 
"company hearing test results," his company recommended 
that he consult a physician for loss of hearing.  The 
appellant 


indicated that in June 1999, he went to an ear specialist and 
at that time, the results of his hearing evaluation were 
interpreted as showing that he had "dead nerve damage," 
loss of hearing in his left ear, and loss of hearing in his 
right ear.  However, neither the results of the company 
hearing test nor the report from the private ear specialist 
is associated with the claims folder.

Inasmuch as the appellant's statements have put the VA on 
notice of the existence of additional private medical 
records, these records should be obtained prior to the 
Board's appellate review in this case.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992) (where the Board is 
on notice of the possible existence and relevance of certain 
evidence, remand to obtain that evidence is required); see 
generally Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request that the 
appellant identify where, when and by 
whom he has been evaluated or treated for 
hearing loss since January 1999.  With 
any necessary authorization, the RO 
should attempt to obtain copies of any 
records identified by the appellant in 
response to this request, including the 
results his company hearing test and 
records from the private ear specialist 
who examined him in June 1999.  The RO 
should inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  

3.  The appellant should also be afforded 
a VA audiological examination to 
determine the severity of his bilateral 
hearing loss.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  The 
examiner is requested to provide a 
written summary and interpretation of the 
audiometric testing, specifying the 
average decibel loss in each ear and 
speech recognition scores using the 
Maryland CNC test.  

4.  After undertaking any other additional 
development deemed appropriate, the RO 
should readjudicate the appellant's claim 
for a compensable rating for bilateral 
hearing loss, with consideration of the 
revised rating criteria for hearing loss, 
if applicable, and the holding in 
Fenderson v. West, 12 Vet. App, 119 (1999) 
regarding staged ratings.  If the 
determination remains unfavorable, the RO 
should furnish the appellant and his 
representative a supplemental statement of 
the case and an opportunity to respond.  
The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
have been fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  The case should then be 
returned to the Board for further 
appellate consideration.  


The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action by the appellant is 
required until he is notified by the RO. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


